Citation Nr: 0406686	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-08 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee, status post-operative, 
currently rated 30 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
residuals of a medial meniscectomy of the right knee with 
degenerative arthritis and limitation of motion, currently 
rated 20 percent disabling.

3.  Entitlement to service connection for a neck disability, 
including secondary to the service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for increased 
ratings for his bilateral knee disabilities and his claim for 
service connection for a neck disability secondary to the 
bilateral knee disabilities.

Unfortunately, for the reasons explained below, all of the 
claims must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) stated that a medical 
examination conducted in furtherance of the VA's duty to 
assist "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  Consideration of such records is 
especially important in the context of an increased rating 
case because of VA's duty to take into account the veteran's 
entire medical history and circumstances when making 
determinations as to the appropriate rating to be assigned.  
See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. 
App. 585, 592 (1991).  This duty exists even where, as with 
both increased rating claims in this case, entitlement to 
compensation already has been established, an increase in the 
disability ratings is at issue, and the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It also exists where the claim is 
one for secondary service connection, as is the veteran's 
neck disability claim in this case.  See VAOPGCPREC 20-95, 
1995 VAOPGCPREC LEXIS 414, *8-*9 (July 14, 1995) (citing 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993)) ("This case 
appears to suggest that review of prior medical records may 
be necessary when an examiner is required to assess whether a 
claimed current disability was proximately caused by a 
previously diagnosed service-connected disability").

In the present case, the October 2001 VA examiner, in 
discussing the veteran' prior right knee surgery, stated, "I 
do not have these records, but they should be in his Comp & 
Pension file" (p. 2).  The examination worksheet ordering 
the October 2001 examination indicates the claims file was 
not to accompany the veteran to the examination.  Therefore, 
in light of the absence of the claims file at the October 
2001 examination, all of the claims must be remanded for a 
new examination, prior to which the claims file should be 
reviewed.  Medical opinions decline in probative value where 
the physician fails to discuss relevant medical history prior 
to, during and since service.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  See, too, Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In addition, the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000, 
prior to the veteran's April 2001 claims in this case.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In response to the veteran's claims, the RO sent him a June 
2001 VCAA letter that began, "[W]e are working on your claim 
for increase."  On remand, the RO should clarify that the 
VCAA applies to all of the claims filed by the veteran, 
including the one for service connection for a neck 
disability proximately due to or as a result of his bilateral 
knee disabilities.  38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes informing the veteran that the 
VCAA applies to all of his claims, 
including his secondary service claim for 
his neck disability, in accordance with 
Quartuccio and any other applicable legal 
precedent.  He also should be requested 
to submit any relevant evidence in his 
possession concerning his claims.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since November 2001 including, but not 
limited to, any additional treatment or 
evaluation he has received relating to 
his knees or his neck at the Altoona VA 
Medical Center (VAMC), the University 
Drive (Oakland) Division of the VA 
Pittsburgh Health Care System, and the 
Johnstown, Pennsylvania VA clinic.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

3.  Also, ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his knees or 
neck since December 2001, including, but 
not limited to, those of J. M. Moses, 
M.D. of Western Pennsylvania Orthopedic 
and Sports Medicine, Inc.  Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional records are 
obtained, schedule the veteran for a VA 
orthopedic examination to obtain medical 
opinions concerning the severity of both 
his left and right knee disabilities, and 
ensure the VA examiner is in possession 
of and has reviewed the claims file prior 
to the examination.  The examiner should 
conduct all necessary tests and studies.

The examiner should describe the 
condition of each knee and indicate 
whether there are any findings of 
ankylosis, subluxation, instability, 
locking, swelling, malunion, nonunion, 
genu recurvatum, or loss of range of 
motion attributable to the service-
connected disability and, if present, the 
severity thereof.  Range of motion should 
be given in degrees, with the standard 
for normal motion being from 0 degrees of 
extension to 140 degrees of flexion.  Any 
instability or subluxation should be 
described as mild, moderate or severe.

As to both knees, the examiner must 
determine whether they exhibit weakened 
movement, premature or excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, premature or excess 
fatigability, or incoordination.

The examiner should express an opinion on 
whether pain in the either knee could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

The examiner should also determine 
whether it is at least as likely as not 
the veteran's neck disability is 
proximately due to or the result of his 
service-connected bilateral knee 
disabilities.  This includes aggravation 
of the neck disability by the service-
connected bilateral knee disabilities, 
but only to the extent there is 
additional disability in the neck over 
and beyond that existing prior to the 
aggravation.  The examiner should also 
consider whether it is at least as likely 
as not the neck disability had its onset 
in service or is otherwise related to 
service.

If an opinion cannot be rendered 
responding to any of the above questions, 
please explain why this is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claims.  If 
they continue to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




